Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 contains the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless connection and, accordingly, the identification/description is indefinite.  For purposes of examination, the examiner will treat the claim limitation as “wireless connection”.



Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 is written in a way that it is unclear whether the method comprises the steps (a) through (f) because the claim language states “A method for electronic generation of a linear security code, individual ones or combinations of the code characters associated to at least one or a combination of finger and or thumbprints using a computing device, the computing device including a computer- 18 housing, a power source, a micro controller, a boot device, a memory device, a wireless communications chip or modem, an electronic display, and a data entry interface comprising the steps:” (emphasis added).  The claim language appears to claim that the computing device contains hardware that comprises the steps (a) through (f).  The language can also be interpreted as “A method for electronic generation of a linear security code … comprising the steps:”, but the language of the computing device immediately precedes the “comprising” language and therefor makes the claim unclear.  It is unclear whether the claim is directed to a method claim or a system claim.
Claims 15-20 fail to remedy the deficiencies of the claim language of the independent claim from which they rely upon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 6, 7, 8, 9, 10, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moiduddin et al. (US 2020/0125705) hereafter Moiduddin.
1. Moiduddin discloses a computing device for generating and communicating a linear security code sequence, individual ones or combinations of the generated security code sequence associated with at least one device-generated bio signature from a user operating the device (fig 2 and corresponding text; see also figs 6A-6D and corresponding text), the device comprising: a computer housing (para 23-24; see also para 2 [smart phones, tablet computers, laptop computers, etc. have a housing]); a power source (para 23-24; see also para 2 [smart phones, tablet computers, laptop computers, etc. have power source]); a micro controller (para 23-24, processor 710 or biometric input 740 ; see also para 2); a boot device (para 23-24, processor 710 [a processor is used in boot and is therefore a boot device]); a memory device (para 23-24, memory 720); a wireless communications chip or modem (para 23-24, network interface 746); an electronic display (para 23-24, display 735); and a data entry interface (fig 1 and corresponding text).

2. Moiduddin discloses the computing device of claim 1, wherein the linear security code sequence generated contains one or a combination of alphanumeric characters and or symbols (para 15).

3. Moiduddin discloses the computing device of claim 1, wherein the at least one bio signature of a user operating the device includes at least one fingerprint or thumb print or a combination thereof (para 15).

4. Moiduddin discloses the computing device of claim 3, wherein the bio signature is generated by a fingerprint scanning application and a scan window appearing in the electronic display, the application executable from device memory by an operating system (OS) (fig 1 and corresponding text, para 14-15).

6. Moiduddin discloses the computing device of claim 1, wherein the data entry interface is a touch screen feature in the electronic display (para 23-24).

7. Moiduddin discloses the computing device of claim 1, wherein the wireless chip is a Bluetooth chip enabling communications between the computing device and another Bluetooth system, device, or node (para 23-24, 28).

8. Moiduddin discloses the computing device of claim 1, wherein the wireless modem enables the computing device to connect to an Internet network resource (para 23-24, 28).

9. Moiduddin discloses the computing device of claim 4, wherein access to the OS on the computing device requires entry and authentication of a linear security code generated on the device and scan and authentication of the at least one fingerprint and or thumbprint associated to the individual ones or combinations of the linear security code characters (fig 2 and corresponding text; see also figs 6A-6D and corresponding text).

10. Moiduddin discloses the computing device of claim 3, wherein each generated character of the generated linear security code is associated to a unique fingerprint or thumbprint (fig 2 and corresponding text; see also figs 6A-6D and corresponding text).

12. Moiduddin discloses the computing device of claim 1, integrated into a door lock having a default state of being locked (para 2, [building entrances and room entrances have a default state of locked]).

13. Moiduddin discloses the computing device of claim 3, wherein the fingerprint scan window is supported by hardware adapted to scan images, codes, and fingerprints and or thumbprints (para 23-24, see also fig 1 and corresponding text).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14, 15, 17, 18 ,19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moiduddin et al. (US 2020/0125705) hereafter Moiduddin.
14. Moiduddin discloses a method for electronic generation of a linear security code, individual ones or combinations of the code characters associated to at least one or a combination of finger and or thumbprints using a computing device, the computing device including a computer housing, a power source, a micro controller, a boot device, a memory device, a wireless communications chip or modem, an electronic display, and a data entry interface (para 23-24; see also para 2, see above) comprising the steps: 
(a) booting the computing device to a run state (fig 1, 6A-6D, the computing device must be in a booted state to run code); 
(b) on the computing device, displaying a bio-pass code data entry field and highlighting a fingerprint scan window in the display (fig 1 and corresponding text); 
(d) on the computing device, scanning in a fingerprint or a thumbprint via the scan window of (b) (fig 2 and corresponding text, figs 6A-6D and corresponding text);
(c) on the computing device, entering a one or more characters, numbers, or symbols, or a combination thereof via the data entry interface into the bio-pass code data entry field (fig 2 and corresponding text, figs 6A-6D and corresponding text);
 (e) on the computing device, associating the finger or thumbprint of (d) to the character, number, or symbol, or combination thereof entered in (c) (fig 2 and corresponding text); 
(f) repeating steps (c), (d), and (e) until a required or desired number of characters, numbers, or symbols and fingerprints, thumbprints, or a combination thereof are entered (fig 2 and corresponding text).
Moiduddin discloses obtaining a fingerprint (step (d)) and then selecting an alphanumeric character (step (c)), but does not explicitly disclose the order of step (c) and then step (d).  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the change the sequence of steps of the implementation of Moiduddin because the reordering would not produce new and unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959)

15. Moiduddin discloses the method of claim 14, wherein the scan window is part of a bio-signature scanning application executable from the memory on the device (fig 7 and corresponding text).

17. Moiduddin discloses the method of claim 14, wherein in (c) the data entry interface is a physical keyboard or keypad (para 15, keypad is able to be touched and is therefore physical).

18. Moiduddin discloses the method of claim 14, wherein in (c) the data entry interface is a digital keyboard or keypad and is part of the display (para 15).

19. Moiduddin discloses the method of claim 14, wherein in (e), the association is made automatically in the background (fig 2 and corresponding text).

20. Moiduddin discloses the method of claim 14, wherein in (f), the bio-pass code is created for the first time or the bio-pass code is being used to authenticate a user to gain access to one of a physical space, a virtual space, or a data resource, or to authenticate the user in a transaction (fig 2 and corresponding text).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moiduddin as applied to claim 1 above, and further in view of Examiner’s Official Notice.
5. Moiduddin discloses the computing device of claim 1, but does not explicitly disclose wherein the power source is a rechargeable battery.  However, the examiner takes official notice that it is well known that smart phones, laptops, and tablet computers contain a rechargeable battery as a power source.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Moiduddin with Examiner’s official notice as the results of the combination would produce expected and predictable results.

Claim(s) 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moiduddin as applied to claim 1, 14 above, and further in view of Venugopalan et al. (US 2021/0224372) hereafter Venugopalan.
11. Moiduddin discloses the computing device of claim 1, but does not disclose integrated into an automobile computer system.  However, in an analogous art, Venugopalan discloses managing unlocking of an electronic device including integrated into an automobile computer system (para 46, Examples of the electronic device 200 can be, but is not limited to, a mobile phone, a smartphone, tablet, a phablet, a personal digital assistant (PDA), a laptop, a computer, a wearable device, a smart watch, an IoT (Internet of Things) device, a wearable computing device, a vehicle infotainment system, a medical device, a camera, a Virtual Reality (VR) device, a vehicle display or any other device capable of being unlocked using at least one biometric input).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Moiduddin with the implementation of Venugopalan because one of ordinary skill would be able to substitute known equivalents (any device capable of being unlocked)  with predictable results.

16. Moiduddin discloses the method of claim 14, but does not explicitly disclose wherein in (a) a bio-pass code must be entered and authenticated before the device can be booted to a run state. However, in an analogous art, Venugopalan discloses managing unlocking of an electronic device including wherein a passcode must be entered and authenticated before a device can be booted to a run state (para 5; see also figs 1A-1B and corresponding text; para 83, when failure, retrogress to lock (unbooted)).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Moiduddin with the implementation of Venugopalan in order to unlock an electronic device fast and power efficient (para 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439